Citation Nr: 0530872	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  01-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
February 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision, and was remanded in 
August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (CAVC) held, in part, that certain notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The CAVC also held that this notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  Id.  
To date, the veteran has not been provided a letter which 
specifically addresses the four notice elements in the 
context of this claim.

The veteran has reported (such as through his representative 
in February 2002) that his ship, the USS Mahan, was fired on 
while traveling up the Saigon River to Saigon where it was 
docked for a week in late October 1962.  The U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
searched the ship's history for the period from June 1962 to 
January 1963, but found that that the USS Mahan's histories 
do not document the ship coming under enemy fire in the 
Saigon River.  USASCRUR indicated that a 60-day time period 
must be specified in order to conduct a deck log search.  No 
follow up in this regard appears to have been undertaken.  

Therefore, this matter is remanded for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim.

2.  Ask the veteran for a 60 day period 
in which his ship came under enemy fire.

3.  Ask USASCRUR to search the deck logs 
for the USS Mahan for reports of the ship 
coming under fire for the 60 day period 
specified by the veteran; or, if the 
veteran fails to specify a 60 day period, 
ask USASCRUR to search the deck logs for 
the USS Mahan for reports of the ship 
coming under fire between September 10, 
1962 and November 9, 1962.
  
4.  Once the above development is 
completed, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should:

a.  Review the veteran's medical history, 
noting the agitation, anxiety and 
confusion reported in service medical 
records, and the information concerning 
the veteran's claimed stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including any 
contained in medical records associated 
with the claims file) with current 
findings to determine the correct 
diagnosis of the veteran's psychiatric 
disorder, if any, and to determine if any 
disorder identified is related to the 
veteran's military service.

c.  Conduct all necessary special studies 
or tests including appropriate 
psychological testing and evaluation.

d.  Make any diagnosis in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV); indicating 
whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and, if he 
meets the criteria, whether PTSD can be 
related to a verified stressor, including 
the veteran hearing naval weapons being 
fired by other personnel on board the 
veteran's ship, while he was below the 
deck, in support of combat operations; 
and/or any other event as may be 
confirmed as a consequence of this 
Remand.  

e.  Provide a report, which includes 
complete rationales for all conclusions 
reached.

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for PTSD. If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


